


110 HRES 1336 IH: Encouraging the United States Secretary of

U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1336
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2008
			Mr. McCaul of Texas
			 (for himself, Mr. Gallegly,
			 Mr. Burton of Indiana,
			 Mr. Cantor, and
			 Mr. Shuster) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Encouraging the United States Secretary of
		  State to work with the Government of Pakistan to secure the return to the
		  United States of all American children being educated in madrassas in
		  Pakistan.
	
	
		Whereas numerous acts of terrorism can be linked to
			 certain madrassas, or Islamic schools, in Pakistan, as reported by the Chicago
			 Tribune, the Voice of America, the Heritage Foundation, and several other
			 sources;
		Whereas Afghanistan’s Taliban movement itself began among
			 students attending radical Pakistani madrassas;
		Whereas extremist madrassas begin the radicalization of
			 children as young as five years old;
		Whereas radical Pakistani madrassas have been called an
			 incubator for Jihad by Jihad Watch and Eric Ellis of the
			 Bulletin/Newsweek;
		Whereas the former Pakistani Government, recognizing the
			 dangers of a new generation of homegrown terrorists, ordered all foreign
			 students in madrassas to return to their homelands;
		Whereas hundreds of American children have been sent to
			 Pakistan to study in madrassas and have not returned home;
		Whereas American children are being deprived of their
			 right to an impartial formal education, including instruction in math, English,
			 history, and other essential subjects;
		Whereas American children in the radical Jamia Binoria
			 madrassa in Karachi, Pakistan, tell of beatings and torture suffered at the
			 hands of their instructors;
		Whereas the radical Jamia Binoria madrassa allowed Osama
			 Bin Laden to address its students on the importance of jihad just before the
			 attacks against the United States that occurred on September 11, 2001;
		Whereas the radical Jamia Binoria madrassa is, according
			 to Asia Times, the place where Al-Qaeda and the Taliban formed their
			 partnership;
		Whereas the recent elections in Pakistan are proof of the
			 Pakistani people’s commitment to true democratic reform;
		Whereas the new, democratically elected Government of
			 Pakistan has expressed its willingness to be a responsible and active member of
			 the global community;
		Whereas Pakistan has been a committed partner in the
			 global war on terror; and
		Whereas it is in the interest of both the Pakistani and
			 United States Governments to continue to work together to combat radical
			 terrorist ideology: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States Secretary of State should work with the
			 Government of Pakistan to immediately identify and return to the United States
			 all American children currently being educated in madrassas in Pakistan.
		
